Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 3, 2018

                                      No. 04-18-00213-CV

                                    Maria Eugenia FREEZE,
                                           Appellant

                                                v.

                                  Erwin Florentino RAMIREZ,
                                            Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-15361
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
       Appellee’s brief was due on September 19, 2018. See TEX. R. APP. P. 38.6(b). After the
due date, Appellee filed an unopposed first motion for an extension of time to file the brief until
October 29, 2018. See id. R. 10.5(b).
      Appellee’s motion for extension of time is GRANTED. Appellee’s brief is due on
October 29, 2018.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court